DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. US 2019/0139820.
Regarding claim 1, Yang et al. discloses a first wafer, comprising: 
a first substrate Fig. 1, 
a first dielectric layer 12 on the first substrate, 
first metal layers 16 embedded in the first dielectric layer, 
first switching holes VIA extending partially through the first dielectric layer and exposing the first metal layers (note: by exposing the first metal layers, VIA extends partially through the first dielectric layer), 
a first interconnection layer 28 filling up the first switching holes and electrically connected to the first metal layers, 
a first insulating layer 20 on surfaces of both the first dielectric layer and the first interconnection layer, 
first contact holes LINE extending through the first insulating layer and exposing the first interconnection layer Fig. 3, and 
a second interconnection layer 30 filling up the first contact holes and electrically connected to the first interconnection layer Fig. 6.  
claim 2, Yang et al. discloses the first wafer of claim 1, wherein the first interconnection layer 28 is made of a material comprising tungsten [0058], and wherein the second interconnection layer 30 is made of a material comprising copper [0068].  
Regarding claim 5, Yang et al. discloses a method of forming a first wafer, the method comprising: 
providing a first substrate formed thereon with a first dielectric layer 12, the first dielectric layer embedded therein with first metal layers 16; 
forming first switching holes VIA which extend partially through the first dielectric layer and partially expose the first metal layers (note by exposing layer 16, the VIA is partially through the first dielectric layer); 
forming a first interconnection layer 28 whose material is filled in the first switching holes, the first interconnection layer electrically connected to the first metal 19layers Fig. 3; 
forming a first insulating layer 20 which covers both surfaces of the first dielectric layer and the first interconnection layer; 
forming first contact holes LINE which penetrate through the insulating layer and expose the first interconnection layer Fig. 3; and 
forming a second interconnection layer 30 whose material is filled in the first contact holes, the second interconnection layer electrically connected to the first interconnection layer Fig. 6.  
claim 6, Yang et al. discloses the method of claim 5, wherein the first interconnection layer 28 is made of a material comprising tungsten [0058], and wherein the second interconnection layer 30 is made of a material comprising copper [0068].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 8, 9, 11-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2019/0148336 in view of Yang et al. US 2019/0139820.
Regarding claim 1, 	Chen discloses a first wafer, comprising: 
a first substrate 20, 
a first dielectric layer 32 on the first substrate, 
first metal layers 34 embedded in the first dielectric layer, 

a first interconnection layer 50 filling up the first switching holes and electrically connected to the first metal layers Fig. 3. 
Chen et al. does not disclose a first insulating layer on surfaces of both the first dielectric layer and the first interconnection layer, first contact holes extending through the first insulating layer and exposing the first interconnection layer, and a second interconnection layer filling up the first contact holes and electrically connected to the first interconnection layer.  
Yang et al. teaches a first wafer that includes a first insulating layer 20 on surfaces of both the first dielectric layer and the first interconnection layer, 
first contact holes LINE extending through the first insulating layer and exposing the first interconnection layer Fig. 3, and 
a second interconnection layer 30 filling up the first contact holes and electrically connected to the first interconnection layer Fig. 6.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chen et al. to include the second interconnection layer of Yang et al. for the purpose of making advanced interconnect structures that exhibit enhanced electro migration resistance and controlled via resistance. Applicant is reminded that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 2, Chen et al. as modified by Yang et al. teaches the first wafer of claim 1. Yang et al. teaches wherein the first interconnection layer 28 is made of a material comprising tungsten [0058], and wherein the second interconnection layer 30 is made of a material comprising copper [0068].  
Regarding claim 3, Chen et al. as modified by Yang et al. teaches the first wafer of claim 1. Chen et al. teaches wherein the first contact holes 54 are formed in correspondence with the respective first switching holes 52, and wherein the first contact holes are spaced apart from one another and the first switching holes are also spaced apart from one another Fig. 4.  
Regarding claim 4, Chen et al. as modified by Yang et al. teaches the first wafer of claim 1. Chen et al. teaches further comprising a passivation layer 62 deposited on the first insulating layer 32, wherein the passivation layer is an oxide layer, col. 10, lines 14-16.  
Regarding claim 5, Chen discloses a method of forming a first wafer, the method comprising: 
providing a first substrate 20 formed thereon with a first dielectric layer 32, 
the first dielectric layer embedded therein with first metal layers 34;
forming first switching holes 44 which extend partially through the first dielectric layer and partially expose the first metal layers;

Chen et al. does not disclose forming a first insulating layer which covers both surfaces of the first dielectric layer and the first interconnection layer; forming first contact holes which penetrate through the insulating layer and expose the first interconnection layer; and forming a second interconnection layer whose material is filled in the first contact holes, the second interconnection layer electrically connected to the first interconnection layer.  
Yang et al. teaches a first wafer that includes forming a first insulating layer 20 on surfaces of both the first dielectric layer and the first interconnection layer, 
forming first contact holes LINE extending through the first insulating layer and exposing the first interconnection layer Fig. 3, and 
forming a second interconnection layer 30 whose material is filled in the first contact holes, the second interconnection layer electrically connected to the first interconnection layer Fig. 6.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chen et al. to form the second interconnection layer of Yang et al. for the purpose of making advanced interconnect structures that exhibit enhanced electro migration resistance and controlled via resistance.
Regarding claim 6, Chen et al. as modified by Yang et al. teaches the method of claim 5. Yang et al. teaches wherein the first interconnection layer 28 is made of a 
Regarding claim 7, Chen et al. as modified by Yang et al. teaches the method of claim 5. Chen et al. teaches wherein the first contact holes 54 are formed in correspondence with the respective first switching holes 52, and wherein the first contact holes are spaced apart from one another and the first switching holes are also spaced apart from one another Fig. 4.  
Regarding claim 8, Chen et al. as modified by Yang et al. teaches the method of claim 5. Chen et al. teaches further comprising depositing a passivation layer on the first insulating layer, wherein the passivation layer is an oxide layer, col. 10, lines 14-16.  


    PNG
    media_image1.png
    344
    609
    media_image1.png
    Greyscale


Regarding claim 9, 	Chen discloses a wafer stack, comprising: 
a first wafer and a second wafer Fig. 6, 

a first dielectric layer 32 on the first substrate, 
first metal layers 34 embedded in the first dielectric layer, 
first switching holes 44 extending partially through the first dielectric layer and exposing the first metal layers Fig. 2, 
a first interconnection layer 50 filling up the first switching holes and electrically connected to the first metal layers Fig. 3. 
Chen et al. does not disclose a first insulating layer residing on surfaces of both the first dielectric layer and the first interconnection layer, first contact holes extending through the first insulating layer and exposing the first interconnection layer, and a second interconnection layer filling up the first contact holes and electrically connected to the first interconnection layer.  
Yang et al. teaches a first wafer that includes a first insulating layer 20 on surfaces of both the first dielectric layer and the first interconnection layer, 
first contact holes LINE extending through the first insulating layer and exposing the first interconnection layer Fig. 3, and 
a second interconnection layer 30 filling up the first contact holes and electrically connected to the first interconnection layer Fig. 6.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chen et al. to include the second interconnection layer of Yang et al. for the purpose of advanced interconnect structures that exhibit enhanced electro migration resistance and controlled via resistance. Applicant is reminded that "[E]ven though product-by-process claims are limited by and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 11, Chen et al. as modified by Yang et al. teaches the wafer stack of claim 9. Chen et al. teaches wherein the second wafer further comprises second switching holes 152 and a third interconnection layer 154, the second switching holes partially penetrating the second dielectric layer and exposing the second metal layers, the third interconnection layer filling up the second switching holes and being electrically connected to the second metal layers Fig. 6. Applicant is reminded that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 12, Chen et al. as modified by Yang et al. teaches the wafer stack of claim 9. Chen et al. teaches wherein the third interconnection layer 154 of the second wafer is brought into contact with and electrically connected to the second interconnection layer 54 of the first wafer at a bonding interface Fig. 6.  
Regarding claim 13, Chen et al. as modified by Yang et al. teaches the wafer stack of claim 11. Chen et al. teaches wherein the second wafer further comprises a 
Applicant is reminded that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 16, Chen et al. as modified by Yang et al. teaches the wafer stack of claim 9. Yang et al. teaches wherein the first interconnection layer 28 is made of a material comprising tungsten [0058], and wherein the second interconnection layer 30 is made of a material comprising copper [0068].  
Regarding claim 17, Chen et al. as modified by Yang et al. teaches the wafer stack of claim 9. Chen et al. teaches further comprising a passivation layer 62 deposited on the first insulating layer 32, wherein the passivation layer is an oxide layer, col. 10, lines 14-16.  
Allowable Subject Matter
Claims 10, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898